

117 S1004 IS: Great Basin National Heritage Area and Mormon Pioneer National Heritage Area Extension Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1004IN THE SENATE OF THE UNITED STATESMarch 25, 2021Ms. Cortez Masto (for herself, Mr. Romney, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authorization of the Mormon Pioneer National Heritage Area, to designate the Great Basin National Heritage Route in the State of Nevada as the Great Basin National Heritage Area, to designate the Great Basin Heritage Route Partnership as the Great Basin Heritage Area Partnership, to extend the authorization of the Great Basin National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Great Basin National Heritage Area and Mormon Pioneer National Heritage Area Extension Act.2.Extension of authorization of the Mormon Pioneer National Heritage AreaSection 260 of the Mormon Pioneer National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1807) is amended by striking 15 years and inserting 30 years. 3.Great Basin National Heritage Area(a)Designation of the Great Basin National Heritage AreaThe Great Basin National Heritage Route Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended—(1)by striking the Heritage Route each place it appears and inserting the Heritage Area;(2)by striking along each place it appears and inserting in;(3)in the subtitle heading, by striking Route and inserting Area;(4)in section 291, by striking Route and inserting Area; (5)in section 291A(a)—(A)in paragraphs (2) and (3), by striking the Great Basin Heritage Route each place it appears and inserting the Great Basin National Heritage Area; and(B)in paragraph (13), by striking a Heritage Route and inserting a Heritage Area; (6)in section 291B, by striking paragraph (2) and inserting the following:(2)Heritage areaThe term Heritage Area means the Great Basin National Heritage Area established by section 291C(a). ;(7)in section 291C—(A)in the section heading, by striking Route and inserting Area; and(B)in subsection (a), by striking Heritage Route and inserting Heritage Area; and(8)in section 291L(d), in the subsection heading, by striking in heritage route and inserting in heritage area.(b)Designation of Great Basin Heritage Area PartnershipThe Great Basin National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended by striking Great Basin Heritage Route Partnership each place it appears and inserting Great Basin Heritage Area Partnership. (c)Extension of authorization of the Great Basin National Heritage AreaSection 291J of the Great Basin National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1831) is amended by striking 15 years and inserting 30 years.